Citation Nr: 0924919	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-06 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to July 11, 2005 for 
grant of service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1951 to March 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO granted service 
connection for bilateral hearing loss, and assigned an 80 
percent initial rating, effective from July 11, 2005.  The 
Veteran appealed the effective date for the grant of service 
connection. 

In July 2006, the Veteran submitted a claim for increased 
rating for service-connected bilateral hearing loss.  
Although this July 2006 writing (Statement in Support of 
Claim) was received within one year of the March 2006 rating 
decision that assigned the initial disability rating, the 
July 2006 writing did not serve as a notice of disagreement 
with the initial disability rating because it did not even 
identify the rating decision, and did not express 
disagreement with the initial rating assigned or express a 
desire to appeal the initial rating decision.  38 C.F.R. 
§ 20.201 (2008).  The July 2006 statement was properly 
accepted as a claim for increased rating for hearing loss, 
which was adjudicated in a December 2008 rating decision, 
which increased the disability rating for service-connected 
bilateral hearing loss from 80 to 100 percent, effective from 
September 29, 2008.  The Board notes that the Veteran may 
still appeal the assignment of the effective date for the 
increased rating in that decision because the December 2008 
rating decision is not yet final. 

A private attorney previously represented the Veteran on the 
issue of earlier effective date for service connection for 
hearing loss; however, in a February 2009 correspondence, the 
Veteran revoked the power of attorney for the private 
attorney.  The Veteran has not subsequently filed a VA Form 
21-22 or VA Form 21-22a designating any individual or 
accredited service organization to be his representative.  

In May 2009 that private attorney submitted correspondence 
attempting to file a notice of disagreement for an effective 
date prior to September 29, 2008 for an increased (100 
percent) rating for service connected bilateral hearing loss; 
however, because the Veteran previously revoked the 
attorney's power of attorney, any legal representations 
received from him cannot be accepted on the Veteran's behalf 
as a notice of disagreement to initiate an appeal.  




FINDING OF FACT

In February 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
requesting withdrawal of the appeal of an effective date 
prior to July 11, 2005 for grant of service connection for 
bilateral hearing loss; there is no question of fact or law 
remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of a substantive 
appeal pertaining to a claim for an earlier effective date 
than July 11, 2005 for grant of service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, a March 2006 RO rating decision granted service 
connection for bilateral hearing loss, effective from July 
11, 2005, and assigned an 80 percent initial disability 
rating.  In January 2007, through his attorney at the time, 
the Veteran entered a notice of disagreement the effective 
date for the grant of service connection.  A statement of the 
case addressing the earlier effective date for service 
connection issue was issued in March 2008.  In March 2008, 
through his attorney at the time, the Veteran submitted a 
timely substantive appeal to the effective date issue.  An 
appeal consists of a timely filed Notice of Disagreement in 
writing, and, after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b)(3).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204(a).  

In this case, in February 2009, the Veteran submitted 
correspondence (hand print responses on the February 2009 RO 
letter notifying him of the supplement statement of the case 
that addressed earlier effective date for service connection 
for hearing loss) in which he indicated his wish to withdraw 
his earlier effective date appeal.    The Veteran's signature 
appears next to a highlighted portion of the document stating 
"I DO NOT wish to continue my appeal to the Board of 
Veteran's Appeals."  

The Board finds that the Veteran has withdrawn his claim for 
earlier effective date for service connection for bilateral 
hearing loss.  Accordingly, the Board does not have 
jurisdiction to review the appeal for earlier effective date 
than July 11, 2005 for service connection for hearing loss, 
and the appeal is dismissed.


ORDER

The appeal for an effective earlier than July 11, 2005 for 
grant of service connection for bilateral hearing loss is 
dismissed.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


